In a proceeding for judicial settlement of the final account of a conservator, the appeal is from so much of a judgment of the Supreme Court, Westchester County, dated May 11, 1979, as decreed that the court had jurisdiction of all issues and directed that certain moneys be divided equally between the petitioner conservator and appellant, the executor of the estate of the deceased conservatee. Judgment affirmed insofar as appealed from, with $50 costs and disbursements. Special Term had jurisdiction to determine the conservator’s claim against the appellant for contribution to the expenses of the conservatorship. (See Matter of Ferguson, 282 App Div 701, mots for lv to app den 282 App Div 840, and 306 NY 981; cf. Matter of O’Shea, 28 AD2d 977.) Cohalan, J. P., Margett, Martuscello and Gibbons, JJ., concur.